PUTHAM, J.
The papers submitted show that the only business carried on by the relator in this state during the year ending Hovember 1, 1895, was that of soliciting orders through agents, and that, when the orders were obtained, the goods were shipped from its *356factory at Westfield, Mass., to the purchaser. Such a business cannot be taxed in this state. Brennan v. City of Titusville, 153 U. S. 289, 14 Sup. Ct. 829; Robbins v. Taxing Dist., 120 U. S. 489, 7 Sup. Ct. 592. In the carrying on of its business of soliciting and obtaining orders within this state, the relator had the lease of an office in New York City, in which it kept samples of the value of about $4,000, and it also kept a bank account, in which the average balance was $3,470. But such fact did not render the relator liable to taxation under the provisions of Laws 1880, c. 542, and acts amendatory thereof, on account of said lease, or for the value or amount of said samples and bank balancé. Such lease, bank account, and samples were merely incidental to the business of soliciting orders and making sales, which the relator could carry on in this state without being liable to taxation. People ex rel. Washington Mills Co. v. Roberts, 8 App. Div. 201, 40 N. Y. Supp. 417; Id., 151 N. Y. 619, 45 N. E. 1134; People ex rel. Brewing Co. v. Roberts, 22 App. Div. 282, 47 N. Y. Supp. 949. In the case last cited it is said that “the fact that the machinery with which an interstate business is carried on is to some extent located within this state does not make such business taxable here.” See People ex rel. Pennsylvania R. Co. v. Wemple, 65 Hun, 252, 20 N. Y. Supp. 287; People ex rel. Seth Thomas Clock Co. v. Wemple, 133 N. Y. 323, 31 N. E. 238. We are unable to discover from the papers submitted to us that for the year ending November 1, 1895, the relator had any property in this state liable to taxation under the act of 1880, unless- possibly the “odds and ends of repairs” kept on hand during said period, of the average value of $500. The value of the property thus liable to taxation is too inconsiderable to be considered.
The determination of the comptroller should be reversed, with $50 costs and disbursements. All concur.